 



EXHIBIT 10.1
F O R M
QUIKSILVER, INC.
RESTRICTED STOCK AGREEMENT
(Employee Grant)

         
Participant:
       
 
       
 
       
Grant Date:
       
 
       
 
       
Number of Shares of Restricted Stock Granted:
       
 
       

     THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) dated as of
[_______________________], 200___(the “Grant Date”) is entered into by and
between Quiksilver, Inc., a Delaware corporation (the “Corporation”), and the
Participant specified above, pursuant to the Restricted Stock Program under the
Quiksilver, Inc. amended and restated 2000 Stock Incentive Plan (the “Plan”).
Capitalized terms used herein and not otherwise defined in the attached Appendix
or elsewhere herein shall have the meaning assigned to such terms in the Plan.
     NOW, THEREFORE, in consideration of services rendered and to be rendered by
the Participant, and the mutual promises made herein and the mutual benefits to
be derived therefrom, the parties agree as follows:
     1. Grant. Subject to the terms of this Agreement, the Corporation hereby
grants to the Participant an aggregate of ___restricted shares of Common Stock
of the Corporation (the “Restricted Stock”).
     2. Vesting.
          (a) Time Vesting. Subject to Section 7 below, the Restricted Stock
shall vest, and restrictions shall lapse, as follows:
Exhibit 10.1

Page 1



--------------------------------------------------------------------------------



 



          (b) Acceleration of Vesting Upon Corporate Transaction. No shares of
the Restricted Stock shall vest at the time of a Corporate Transaction on an
accelerated basis if and to the extent that (i) this Agreement is, in connection
with the Corporate Transaction, continued or assumed by the successor
corporation (or parent thereof) or otherwise continued in full force and effect
pursuant to the express terms of the Corporate Transaction, or (ii) substitution
of new agreements of comparable value covering shares of the successor
corporation (or parent thereof) in exchange for such shares of Restricted Stock,
with appropriate adjustments as to the number and kind of shares and purchase
price, is provided for pursuant to the express terms of the Corporation
Transaction. However, if none of the foregoing conditions are satisfied,
immediately prior to the effective date of the Corporate Transaction, all of the
Restricted Stock shall accelerate and vest and all restrictions shall lapse,
immediately prior to the effective date of the Corporate Transaction. In
addition, if this Agreement is continued or assumed by a successor corporation
(or parent thereof) or otherwise continued in full force and effect pursuant to
the express terms of the Corporate Transaction or new agreements of comparable
value covering shares of the successor corporation (or parent thereof) are
substituted in exchange for the shares of Restricted Stock, and the successor
corporation (or parent thereof) terminates Participant as an employee, other
than for Misconduct, all of the Restricted Stock shall accelerate and vest and
all restrictions shall lapse immediately prior to such termination of
Participant as an employee of the successor corporation (or parent thereof).
          (c) Acceleration of Vesting Upon Change in Control. In the event that
the Corporation terminates Participant as an Employee, other than for
Misconduct, following a Change in Control, all of the Restricted Stock shall
accelerate and vest and all restrictions shall lapse, immediately prior to such
termination of Participant as an Employee.
          (d) Acceleration of Vesting Upon Death or Permanent Disability. In the
event of the death or Permanent Disability of Participant, all of the Restricted
Stock shall accelerate and vest and all restrictions shall lapse immediately
prior to such death or Permanent Disability.
     3. Continuance of Service. Vesting of the Restricted Stock requires
continued Service of the Participant from the Grant Date through each applicable
vesting date as a condition to the vesting of the applicable installment of the
Restricted Stock and the rights and benefits under this Agreement. Nothing
contained in this Agreement or the Plan constitutes an employment or service
commitment by the Corporation, affects the Participant’s status as an employee
at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation (or
any Parent or Subsidiary), interferes in any way with the right of the
Corporation (or any Parent or Subsidiary) at any time to terminate such
employment or services, or affects the right of the Corporation (or any Parent
or Subsidiary) to increase or decrease the Participant’s other compensation or
benefits. Nothing in this section, however, is intended to adversely affect any
independent contractual right of the Participant without his or her consent
thereto.
     4. Dividend and Voting Rights. After the Grant Date, the Participant shall
be entitled to voting rights and any regular cash dividends with respect to the
shares of Restricted Stock even though such shares are not vested, provided that
such rights shall terminate immediately as to any shares of Restricted Stock
that are forfeited pursuant to Section 7 below.
Exhibit 10.1

Page 2



--------------------------------------------------------------------------------



 



     5. Restrictions on Transfer. Prior to the time that they have become
vested, neither shares of the Restricted Stock, nor any interest therein, amount
payable in respect thereof, or Restricted Property (as defined in Section 8
hereof) may be sold, assigned, transferred, pledged or otherwise disposed of,
alienated or encumbered (collectively, a “Transfer”), either voluntarily or
involuntarily. The Transfer restrictions in the preceding sentence shall not
apply to (i) transfers to the Corporation, or (ii) transfers by will or the laws
of descent and distribution. After any shares of Restricted Stock have vested,
the Participant shall be permitted to Transfer such shares of Restricted Stock,
subject to applicable securities law requirements, the Corporation’s insider
trading policies, and other applicable laws and regulations.
     6. Stock Certificates.
          (a) Book Entry Form. The Corporation shall issue the shares of
Restricted Stock either: (i) in certificate form as provided in Section 6(b)
below; or (ii) in book entry form, registered in the name of the Participant
with notations regarding the applicable restrictions on transfer imposed under
this Agreement.
          (b) Certificates to be Held by Corporation; Legend. Any certificates
representing shares of Restricted Stock that may be delivered to the Participant
by the Corporation prior to vesting shall be redelivered to the Corporation to
be held by the Corporation until the restrictions on such shares shall have
lapsed and the shares shall thereby have become vested or the shares represented
thereby have been forfeited hereunder. Such certificates shall bear the
following legend:
“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and Quiksilver, Inc. A
copy of such Agreement is on file in the office of the Secretary of Quiksilver,
Inc.”
          (c) Delivery of Certificates Upon Vesting. Promptly after shares of
Restricted Stock have vested, and all other conditions and restrictions
applicable to such Restricted Stock have been satisfied or lapse (including
satisfaction of any applicable Withholding Taxes), the Corporation shall, as
applicable, either remove the notations on any shares of Restricted Stock issued
in book entry form which have vested or deliver to the Participant a certificate
or certificates evidencing the number of shares of Restricted Stock which have
vested (or, in either case, such lesser number of shares as may be permitted
pursuant to Section 9). The Participant (or the beneficiary or personal
representative of the Participant in the event of the Participant’s death or
Permanent Disability, as the case may be) shall deliver to the Corporation any
representations or other documents or assurances as the Corporation may deem
desirable to assure compliance with all applicable legal and accounting
requirements. The shares so delivered shall no longer be Restricted Stock
hereunder.
          (d) Stock Power; Power of Attorney. Concurrently with the execution
and delivery of this Agreement, the Participant shall deliver to the Corporation
an executed stock power in the form attached hereto as Exhibit A, in blank, with
respect to such shares. The
Exhibit 10.1

Page 3



--------------------------------------------------------------------------------



 



Participant, by acceptance of the Restricted Stock, shall be deemed to appoint,
and does so appoint by execution of this Agreement, the Corporation and each of
its authorized representatives as the Participant’s attorney(s)-in-fact to
effect any transfer of unvested forfeited shares of Restricted Stock (or shares
otherwise reacquired by the Corporation hereunder) to the Corporation as may be
required pursuant to the Plan or this Agreement and to execute such documents as
the Corporation or such representatives deem necessary or advisable in
connection with any such transfer.
     7. Effect of Termination of Service; Misconduct.
          (a) Termination of Service. Subject to earlier vesting as provided in
Section 2 hereof, if the Participant ceases to provide Service to the
Corporation (or a Parent or Subsidiary), the Participant’s shares of Restricted
Stock (and related Restricted Property as defined in Section 8 hereof) shall be
forfeited to the Corporation to the extent such shares have not become vested
pursuant to Section 2 upon the date the Participant’s Service terminates,
regardless of the reason for such termination (whether with or without cause,
voluntarily or involuntarily).
          (b) Misconduct. Subject to earlier vesting as provided in Section 2
hereof, if the Participant engages in Misconduct, the Participant’s shares of
Restricted Stock (and related Restricted Property as defined in Section 8
hereof) shall be forfeited to the Corporation to the extent such shares have not
become vested pursuant to Section 2 immediately prior to the date the
Participant first engaged in Misconduct.
          (c) Forfeiture Procedures. Upon the occurrence of any forfeiture of
shares of Restricted Stock under this Section 7, such unvested, forfeited shares
and related Restricted Property shall be automatically transferred to the
Corporation, without any other action by the Participant. No additional
consideration shall be paid by the Corporation with respect to such transfer.
The Corporation may exercise its powers under Section 6(d) hereof and take any
other action necessary or advisable to evidence such transfer. The Participant
shall deliver any additional documents of transfer that the Corporation may
request to confirm the transfer of such unvested, forfeited shares and related
Restricted Property to the Corporation.
     8. Adjustments Upon Specified Events. If any change is made to the Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, Corporate Transaction (not resulting
in acceleration of vesting pursuant to Section 2(b)) or other change affecting
the outstanding Common Stock as a class, appropriate adjustment shall be made to
the number and/or class of securities in effect under this Agreement. Such
adjustments to the outstanding Restricted Stock are to be effected in a manner
which shall preclude the enlargement or dilution of rights and benefits under
this Agreement. The adjustments determined by the Corporation shall be final,
binding and conclusive. If any adjustment shall be made pursuant to the
foregoing or any dividend other than a regular cash dividend is declared and the
shares of Restricted Stock are not fully vested upon such event or prior
thereto, the restrictions applicable to such shares of Restricted Stock shall
continue in effect with respect to any consideration or other securities (the
“Restricted Property” and, for the purposes of this Agreement, “Restricted
Stock” shall include “Restricted Property,” unless the context otherwise
requires) received in respect of such Restricted Stock. Such Restricted Property
shall vest at such times and in such proportion as the shares of Restricted
Stock to
Exhibit 10.1

Page 4



--------------------------------------------------------------------------------



 



which the Restricted Property is attributable vest, or would have vested
pursuant to the terms hereof if such shares of Restricted Stock had remained
outstanding.
     9. Taxes.
          (a) Tax Withholding. The Corporation (or any Parent or Subsidiary last
employing the Participant) shall be entitled to require a cash payment by or on
behalf of the Participant and/or to deduct from other compensation payable to
the Participant any sums required with respect to Withholding Taxes.
Alternatively, the Participant or other person in whom the Restricted Stock
vests may irrevocably elect, in such manner and at such time or times prior to
any applicable tax date as may be permitted or required under rules established
by the Corporation, to have the Corporation withhold and reacquire shares of
Restricted Stock at their Fair Market Value at the time of vesting to satisfy
all or part of the minimum Withholding Taxes of the Corporation (or any Parent
or Subsidiary) with respect to such vesting. Any election to have shares so held
back and reacquired shall be subject to such rules and procedures, which may
include prior approval of the Corporation, as the Corporation may impose, and
shall not be available if the Participant makes or has made an election pursuant
to Section 83(b) of the Code with respect to such Restricted Stock.
          (b) Tax Consequences to Participant. Participant acknowledges that the
issuance and the vesting of the Restricted Stock may have significant and
adverse tax consequences for Participant and that Participant has been advised
by the Corporation to review the Questions and Answers on Federal Income Tax
Consequences portion of the Corporation’s Stock Plan Summary and Prospectus and
to consult Participant’s personal tax advisor regarding the consequences of the
issuance and vesting of the Restricted Stock to Participant.
     10. Notices. Any notice to be given under the terms of this Agreement shall
be in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer an Employee shall
be deemed to have been duly given five business days after the date mailed in
accordance with the foregoing provisions of this Section 10.
     11. Plan. The Restricted Stock and all rights of the Participant under this
Agreement are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Agreement. The Participant acknowledges having read
and understanding the Plan, the Plan Summary and Prospectus for the Plan, and
this Agreement. Unless otherwise expressly provided in other sections of this
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Committee do not (and shall not be deemed to) create any rights in
the Participant unless such rights are expressly set forth herein or otherwise
in the sole discretion of the Board or the Committee so conferred by appropriate
action of the Board or the Committee under the Plan after the date hereof.
Exhibit 10.1

Page 5



--------------------------------------------------------------------------------



 



     12. Entire Agreement. This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Agreement may be amended pursuant to Section 6.3 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.
     13. Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
     14. Section Headings. The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
     15. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.
     IN WITNESS WHEREOF, the Corporation has caused this Agreement to be
executed on its behalf by a duly authorized officer and the Participant has
hereunto set his or her hand as of the date and year first above written.

              QUIKSILVER, INC., a Delaware corporation
 
       
 
  By:    
 
       
 
  Print Name:    
 
       
 
  Its:    
 
       
 
            PARTICIPANT
 
                        Signature
 
                        Print Name

Exhibit 10.1

Page 6



--------------------------------------------------------------------------------



 



APPENDIX
     The following definitions shall be in effect under the Agreement:
     A. “Board” shall mean the Corporation’s Board of Directors.
     B. “Change in Control” shall mean a change in ownership or control of the
Corporation effected through either of the following transactions.
          (i) the acquisition, directly or indirectly, by any person or related
group of persons (other than the Corporation or a person that directly controls,
is controlled by, or is under common control with, the Corporation), of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders, or
          (ii) a change in the composition of the Board over a period of
thirty-six (36) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (b) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.
     C. “Committee” shall mean the Compensation Committee of the Board of
Directors.
     D. “Common Stock” shall mean the Corporation’s common stock.
     E. “Corporate Transaction” shall mean either of the following
stockholder-approved transactions to which the Corporation is a party:
          (i) a merger or consolidation in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or
          (ii) the sale, transfer or other disposition of all or substantially
all of the Corporation’s assets in complete liquidation or dissolution of the
Corporation.
     F. “Employee” shall mean any individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.
     G. “Fair Market Value” per share of Common Stock on any relevant date shall
be determined in accordance with the following provisions:
Exhibit 10.1

Page 7



--------------------------------------------------------------------------------



 



          (i) If the Common Stock is at the time listed on any established stock
exchange or over-the-counter market, then the Fair Market Value shall be the
closing selling price per share of Common Stock (or closing bid, if no sales
were reported) as quoted on such exchange or market, determined by the Plan
Administrator to be the primary market for the Common Stock, at the close of
regular hours trading (i.e., before after-hours trading begins) on the date in
question as reported in the Wall Street Journal or such other source as the Plan
Administrator deems reliable. If there is no closing selling price (or closing
bid, if no sales were reported) for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price (or closing bid if
no sales were reported) on the last preceding date for which such quotation
exists.
          (ii) If the Common Stock is at the time not listed on any established
stock exchange or over-the-counter market, the Fair Market Value shall be
determined by the Board in good faith.
     H. “Misconduct” shall mean the commission of any act of fraud, embezzlement
or dishonesty by the Participant, any unauthorized use or disclosure by such
person of confidential information or trade secrets of the Corporation (or any
Parent or Subsidiary), or any other intentional misconduct by such person
adversely affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definitions shall not be deemed
to be inclusive of all the acts or omissions which the Corporation (or any
Parent or Subsidiary) may consider as grounds for the dismissal or discharge of
any Participant or other person in the Service of the Corporation (or any Parent
or Subsidiary).
     I. “Parent” shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
     J. “Permanent Disability” or “Permanently Disabled” shall mean the
inability of the Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment expected to
result in death or to be of continuous duration of twelve (12) months or more.
     K. “Service” shall mean the performance of services for the Corporation (or
any Parent or Subsidiary) by a person in the capacity of an Employee.
Participant shall be deemed to cease Service immediately upon the occurrence of
either of the following events: (i) the Participant no longer performs services
in the capacity of an Employee for the Corporation or any Parent or Subsidiary;
or (ii) the entity for which the Participant is performing such services ceases
to remain a Parent or Subsidiary of the Corporation, even though the Participant
may subsequently continue to perform services for that entity.
     L. “Subsidiary” shall mean any corporation (other than the Corporation) in
the unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination,
Exhibit 10.1

Page 8



--------------------------------------------------------------------------------



 



stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.
     M. “Withholding Taxes” shall mean the federal, state and local income and
employment withholding taxes to which the Participant may become subject in
connection with the issuance or vesting of shares of Restricted Stock or upon
the disposition of shares acquired pursuant to this Agreement.
Exhibit 10.1

Page 9